Citation Nr: 0534671	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Lincoln, Nebraska.  

The appeal is remanded to the Appeals Management Center.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 3.159(c) 
(2005).  Although the record contains the report of an 
audiology examination conducted by VA in May 2004, the Board 
believes an additional medical opinion is necessary to fully 
consider the issue on appeal.  Subsequent to the May 2004 VA 
examination, the veteran testified that in addition to his 
usual duties as an aircraft mechanic, his in-service noise 
exposure included acoustic trauma from using an air hammer 
without hearing protection and working directly on a flight 
deck or runway.  He described a muffling of sounds after such 
noise exposure, lasting from 15 to 20 minutes.  The reviewing 
VA physician should also consider that when comparing the 
enlistment examination report to the separation examination 
report, the veteran's hearing impairment worsened at 
virtually all frequencies during service.  Indeed, the 
veteran did not have hearing impairment that could be 
considered a disability, as defined by VA regulation, at the 
time of separation from service, and although this was noted 
by the May 2004 VA examiner in rendering his etiology 
opinion, 38 C.F.R. § 3.385 (2005) does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at the time of 
separation from service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

Accordingly, this case is remanded for the following actions:

1.  The veteran's entire claims file must 
be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of the veteran's hearing loss.  
The examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  
Prior to rendering the opinion, the 
examiner is directed to the veteran's 
March 2005 hearing testimony of noise 
exposure and address the in-service 
hearing loss documented in the service 
medical records.  A complete rationale for 
all opinions must be provided.  The 
examiner must state whether any diagnosed 
hearing loss is related to the veteran's 
military service or to any incident 
therein, to include as due to noise 
exposure.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one must be conducted.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Again, the claims file must 
be made available to and reviewed by the 
examiner, and the report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

